                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

JOHN DOE,                                       )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )              Civil No. 1:19-cv-00065 (AJT/MSN)
                                                )
FAIRFAX COUNTY SCHOOL BOARD,                    )
                                                )
              Defendant.                        )

                  DEFENDANT’S RESPONSE TO PLAINTIFF’S
          MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Defendant Fairfax County School Board believes that Plaintiff’s proposed Second

Amended Complaint does not cure the deficiencies in his First Amended Complaint that are the

subject of the School Board’s pending motion to dismiss under Federal Rule 12(b)(6). Dkt.

#27. The Court heard argument and took the motion under advisement on March 22, 2019,

indicating that a ruling would be forthcoming. Dkt. #35. Because the Court has yet to rule on

the adequacy of the First Amended Complaint, the School Board takes no position on Plaintiff’s

motion for leave to file a second amended complaint. Should the Court grant Plaintiff leave to

amend again, the School Board reserves its right to challenge the adequacy of Plaintiff’s Second

Amended Complaint through a renewed motion to dismiss.

                                                     Respectfully submitted,

                                                     FAIRFAX COUNTY SCHOOL BOARD


                                                     By:          /s/
                                                     Stuart A. Raphael (VSB No. 30380)
                                                     Sona Rewari (VSB No. 47327)
                                                     HUNTON ANDREWS KURTH LLP
                                                     2200 Pennsylvania Avenue, NW

                                               -1-
                                                      Washington DC 20037
                                                      Telephone: (202) 955-1500
                                                      Facsimile: (202) 778-2201
                                                      sraphael@HuntonAK.com
                                                      srewari@HuntonAK.com

                                                      Michael E. Kinney (VSB No. 65056)
                                                      TURNER & KINNEY, A PROFESSIONAL
                                                      CORPORATION
                                                      20 W. Market Street
                                                      Leesburg, Virginia 20176
                                                      Telephone: (703) 669-9090
                                                      Facsimile: (703) 669-9091
                                                      mkinney@turnerkinney.com

                                                      Counsel for Defendant Fairfax County School
                                                      Board

                                     CERTIFICATE OF SERVICE

       I hereby certify that on May 22, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send a notification of such filing (NEF) to

counsel of record for all Parties.

                                         By:           /s/
                                               Stuart A. Raphael (VSB No. 30380)




                                                -2-
